IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00269-CV
 
In the
Interest of J.J.C., a Child
 
and
 
10-09-00270-CV
 
IN THE
INTEREST OF A.M.C., A CHILD
 
 
 

From the 74th District Court
McLennan County, Texas
Trial Court Nos. 2008-2035-3 and
2008-2350-3
 

ORDER

 
            The opinion in the above causes was
issued by this Court on April 7, 2010.  Pursuant to rule 49.4 of the Rules of
Appellate Procedure, the time for filing a motion for rehearing will be
shortened to seven (7) days after the issuance of this order.  Rule 21a of the
Texas Rules of Civil Procedure relating to additional time for filing due to
mailing does not apply.
 
If no timely motion for rehearing is filed,
pursuant to rule 2 of the Rules of Appellate Procedure, we will issue the
mandate in these appeals nine (9) days after the issuance of this order.  It is
the opinion of this Court that these shortened deadlines are necessary in the
interest of justice due to the fact that these are termination of parental
rights cases that are being remanded for new trials.
 
                                                                        PER
CURIAM
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Order
delivered and filed April 7, 2010
[CV06]